      Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 1 of 26




           IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF TEXAS
                     EL PASO DIVISION

UNITED STATES OF                    §
AMERICA,                            §
                                    §
v.                                  §              EP-12-CR-314-PRM
                                    §
ANDREW HANSEN,                      §
   Defendant.                       §

AMENDED MEMORANDUM OPINION AND ORDER GRANTING
      MOTION FOR COMPASSIONATE RELEASE

     On this day, the Court considered Defendant Andrew Hansen’s

[hereinafter “Defendant”] pro se “Motion for Compassionate Release

and/or to Modify Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)” (ECF

No. 72) [hereinafter “Motion for Release”], filed on September 17, 2020,

Defendant’s pro se “Motion for Appointment of Counsel” (ECF No. 71)

[hereinafter “Motion for Counsel”], filed on September 17, 2020, the

Government’s sealed “Response to Defendant’s Sentence-Reduction

Motion” (ECF No. 77) [hereinafter “Response”], filed on October 29,

2020, and Defendant’s “Reply to Government’s Response in Support of

Motion for Compassionate Release” (ECF No. 78) [hereinafter “Reply”],

filed on November 16, 2020, in the above-captioned cause. For the
      Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 2 of 26




reasons herein, the Court will grant Defendant’s Motion for Release and

deny Defendant’s Motion for Counsel.

I.   FACTUAL AND PROCEDURAL BACKGROUND

           Defendant’s Conviction

     Defendant is serving a sentence of 120 months’ imprisonment for

possession of material involving the sexual exploitation of children

[hereinafter “MISEC”]. Presentence Investigation Report ¶ 3, Jan. 9,

2013, ECF No. 58 [hereinafter “PSR”].

     On January 20, 2012, federal agents searched Defendant’s

residence, along with the residence of Defendant’s girlfriend, after

determining that the IP address assigned to Defendant was associated

with the receipt and distribution of MISEC. PSR ¶¶ 5–8.

     As agents searched his residence, Defendant waived his Miranda

rights and admitted that “he downloaded a lot of pornography and some

of it was illegal.” PSR ¶ 11. Defendant further admitted that he “would

watch [MISEC] . . . then feel guilty and delete it.” PSR ¶ 12.

     Thereafter, federal agents seized “various items including [a]

laptop and desktop computers, five (5) external hard drives, and various

electronic media.” PSR ¶ 14. Agents performed a forensic examination


                                    2
         Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 3 of 26




of the seized items and discovered approximately sixty-eight videos and

267 digital images depicting the sexual exploitation of children. PSR

¶ 15.

        On July 2, 2012, Defendant pleaded guilty to one count of

receiving MISEC in violation of 18 U.S.C. § 2252. J. Crim. Case 1, Jan.

18, 2013, ECF No. 66. This crime carries a base offense level of

twenty-two. PSR ¶ 26. The probation officer that prepared the PSR

determined that a fourteen-level enhancement was warranted based on

the nature and seriousness of Defendant’s offense. Id. at ¶¶ 27–38.

Based on his prior criminal history, the probation officer assigned

Defendant to Criminal History Category of one. Id. at ¶ 41.

        Defendant’s prior criminal history consisted of a 2008 charge for

operating a motor vehicle while under the influence of alcohol. Id. at ¶

40. Defendant pleaded guilty to this charge and was sentenced to

twelve months’ probation. Id.

        The sentencing guidelines recommended that Defendant be

sentenced to a term ranging from 188 to 235 months’ imprisonment. Id.

at ¶ 66. The Court departed from this recommendation and sentenced

Defendant to a term of 120 months’ imprisonment and a term of


                                       3
       Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 4 of 26




supervised release for ten years. J. Crim. Case 2–3. In departing from

the advisory guideline range, the Court concluded that a term of 120

months was sufficient but not greater than necessary to accomplish the

purposes of the sentencing factors. Id. at 3. In arriving at this

conclusion, the Court noted that Defendant did not take any predatory

action, did not create MISEC, and did not actively distribute MISEC.

Id.

           Defendant’s Term of Imprisonment

      Defendant is currently incarcerated at FCI Texarkana. PSR ¶ 3.

Defendant has served approximately ninety-one months’, or

approximately 89% of his prison sentence, and is scheduled for release

on September 12, 2021.1

      Defendant has not had any disciplinary incidents since entering

custody in 2013. Resp. 10. Instead, Defendant has sought to improve

himself. Mot. for Release Ex. C, at 7. While serving his sentence,

Defendant received a GED and a bachelor’s degree in business

administration. Id. Additionally, Defendant has taken various classes




1 Find an Inmate, Bureau of Prisons, https://www.bop.gov/inmateloc/
(search Reg. No. 88539-280) (last visited Nov. 19, 2020).
                                    4
           Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 5 of 26




and obtained professional certificates. Id. Consequently, the Bureau of

Prisons [hereinafter “BOP”] has classified Defendant as a “minimum”

risk for recidivism. Id.

               COVID-19 at FCI Texarkana

          As of the date of this Order, 337 inmates and 25 staff members are

currently testing positive for the COVID-19 virus at FCI Texarkana.2

BOP reports that no inmates at FCI Texarkana have died of COVID-19,

and that eleven inmates have recovered.3

          In response to the pandemic, BOP has enacted measures to

safeguard the health of inmates in their custody. Resp. 4. Within FCI

Texarkana, these measures include, inter alia, “limiting inmate

movement to maximize social distancing; screening inmates involved in

certain essential group activities; [and] isolating and testing

symptomatic inmates . . . .” Resp. 3–4. In addition, BOP has

“suspended official staff travel and training, has limited contractors to




2COVID-19, Bureau of Prisons, https://www.bop.gov/coronavirus/ (last
visited December 8, 2020).

3   Id.
                                         5
      Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 6 of 26




those providing essential services” and screens anyone who enters the

facility. Resp. 4.

           Defendant’s Medical History

     In 1996, Defendant was seriously injured in an automobile

accident. PSR ¶ 49. As a result of the accident, Defendant was placed

in a medically induced coma for one week. Id. Defendant required

facial and cranial reconstruction surgery, along with a splenectomy—a

medical procedure in which one’s spleen is removed. Id.; Mot. for

Release 2. The PSR noted in 2013 that, “[b]ecause of the splenectomy,

[Defendant] runs an increased risk of bacterial infection, needs to stay

away from encapsulated illnesses, and needs to receive vaccines for

pneumonia, influence, meningitis, and tuberculosis.” PSR ¶ 49.

           Defendant’s Motions

     On September 17, 2020, Defendant filed his Motion for Counsel

and his Motion for Release. In the former, Defendant alleges that he is

unable to adequately represent himself because COVID-19 related

restrictions have limited his access to the law library and thus requests

the appointment of counsel. Mot. for Counsel 1. In the latter,

Defendant avers that extraordinary and compelling reasons have arisen


                                    6
      Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 7 of 26




that warrant a reduction in his sentence pursuant to 18 U.S.C.

§ 3582(c)(1)(A). Mot. for Release 1.

     In his Motion for Release, Defendant avers that his immune

system is “debilitated and compromised” because of the splenectomy.

Id. at 2. Defendant alleges that he suffers from chronic sinus infections

and has previously sought emergency medical assistance after

contracting influenza because he is immunocompromised as a result of

having had his spleen removed. Id. at 2–3. Defendant contends that

the “spleen is an integral organ in fighting deadly pathogens.” Id. at 2.

Consequently, Defendant avers that he faces a “disproportionate risk of

bodily harm or death” if he contracts COVID-19. Id.

     Defendant represents that he has a strong release plan in place to

ensure his successful transition to society. Id. at 13. Defendant plans

to live near family in rural Utah, where he will register as a sex

offender. Id. Defendant avers that he has secured employment with a

family member that is aware of Defendant’s criminal history and will

help Defendant abide by the conditions of his release. Id. In addition,

Defendant avers that he has arranged to receive medical treatment

from a family physician who is familiar with his medical history and


                                       7
       Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 8 of 26




that Defendant’s family will pay for his treatment until Defendant

receives insurance coverage from his employer. Id.

      Although Defendant recognizes that BOP is taking aggressive

measures to protect inmates from COVID-19, he argues that “[d]espite

[BOP’s] best efforts, it is impossible for [Defendant] to practice ‘social

distancing’ to protect [himself].” Id. Accordingly, Defendant argues

that the “disproportionate risk of bodily harm or death” he faces

constitutes a compelling and extraordinary reason that warrants a

reduction in his sentence. Id. at 2.

II.   LEGAL STANDARDS

      “As a general rule, federal courts ‘may not modify a term of

imprisonment once it has been imposed.’” United States v. Franco, 973

F.3d 465 (5th Cir. 2020) (per curiam), petition for cert. filed, No. 20-5997

(U.S. Oct. 7, 2020) (quoting 18 U.S.C. § 3582(b)). However, Congress,

by passing the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat.

5194 (2018), created an exception to this rule and empowered courts to

“reduce or modify a term of imprisonment ‘if extraordinary and

compelling reasons warrant such a reduction.’” United States v.

Chambliss, 948 F.3d 691, 692 (5th Cir. 2020) (quoting § 3582(c)(1)(A)(i)).


                                       8
      Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 9 of 26




     “[A] defendant seeking compassionate relief must fully exhaust all

administrative rights to appeal, which requires presenting the request

to the BOP before seeking a resolution in federal courts.” United States

v. Rivas, No. 20-10360, 2020 U.S. App. LEXIS 34554, at *4 (5th Cir.

Nov. 2, 2020). In addition, the proposed reduction must be consistent

with the factors set forth in 18 U.S.C. § 3553(a) and the applicable

policy statement issued by the U.S. Sentencing Commission. Id.

     The defendant carries the burden to show that extraordinary and

compelling circumstances exist and warrant a reduction in his sentence.

United States v. Ennis, No. EP-02-CR-1430-PRM-1, 2020 U.S. Dist.

LEXIS 84957 (W.D. Tex. May 14, 2020) (Martinez, J.) (quotation

omitted).

III. ANALYSIS

     To obtain a reduction in his sentence, Defendant must

demonstrate that (1) he has exhausted administrative remedies, (2) his

circumstances are extraordinary and compelling, (3) his release is

warranted in light of the applicable sentencing factors, and (4) his

release would not endanger any other person or the community. Here,

the Court is of the opinion that Defendant satisfies all four


                                    9
      Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 10 of 26




requirements. Accordingly, the Court concludes that Defendant’s

Motion for Release should be granted.

            Exhaustion of Administrative Remedies

      A court may reduce a sentence only if “the defendant has fully

exhausted all administrative rights to appeal a failure of BOP to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt

of such a request by the warden of the defendant's facility, whichever is

earlier.” Franco, 973 F.3d at 465 (quoting 18 U.S.C. § 3582(c)(1)(A)).

      Here, Defendant filed a request for compassionate release with

the warden of FCI Texarkana on May 1, 2020. Mot. for Release 10;

Resp. 5. As thirty days have lapsed since the warden’s receipt of

Defendant’s request, the Court concludes that the exhaustion

prerequisite is satisfied.

            Extraordinary and Compelling Reasons

      A court “may reduce [a defendant’s] term of imprisonment . . . if it

finds that extraordinary and compelling reasons warrant such a

reduction.” § 3582(c)(1)(A)(i). Although not binding, the Court draws

guidance from U.S.S.G. § 1B1.13, the U.S. Sentencing Commission’s




                                    10
      Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 11 of 26




relevant policy statement. United States v. Gonzalez, 819 F. App'x 283,

284 (5th Cir. 2020).4

     Section 1B1.13 provides that a sentence reduction is appropriate

when the court determines that “extraordinary and compelling reasons

warrant the reduction.” In commentary to this statement, the

Sentencing Commission explains that “extraordinary and compelling

reasons exist” when the defendant is “suffering from a serious physical

or medical condition . . . that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional

facility and from which [the defendant] is not expected to recover.”

U.S.S.G. § 1B1.13, Application Note 1(A)(ii). Thus, the Court considers




4 The Government contends that “[t]o state a cognizable basis for a
sentence reduction,” Defendant “must establish” that his conditions
falls within one of the specific categories of medical conditions
delineated in § 1B1.13. Resp. 6. The Fifth Circuit has rejected this
argument, holding that district courts are “free to determine” whether
medical conditions not contained in the policy statement warrant
compassionate release. See Gonzalez, 819 F. App'x at 284 (rejecting the
argument that § 1B1.13 is “the dispositive boundary of what may be
judicially determined to be extraordinary and compelling reasons);
United States v. Hernandez, 645 F.3d 709, 712 (5th Cir. 2011) (“[T]he
decision whether to ultimately grant a modification is left to the sound
discretion of the trial court.”).
                                      11
      Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 12 of 26




whether Defendant’s medical condition impedes his ability to care for

himself within FCI Texarkana.

     Here, Defendant avers that he suffers from a serious physical and

medical condition—being immunocompromised as a result of having

had his spleen removed—and that he is unable to protect himself from

COVID-19 within the environment of a correctional facility. Mot. for

Release 4–6. Specifically, Defendant argues that he is unable to

practice social distancing, as recommend by the Centers for Disease

Control and Prevention [hereinafter “CDC”], because he is housed in an

“open dormitory with an excess of 100 other inmates” where he sleeps

“within three to five feet of three other prisoners.” Id. at 5–6. In

addition, the risk he faces is exacerbated within his current correctional

environment because over 115 inmates are required to share bathrooms

and common areas, and because FCI Texarkana lacks “[a]ir scrubbing

filtration systems” needed to reduce the spread of air borne

contaminants. Id. at 5.

     Faced with scientific uncertainty regarding COVID-19, the Court

considers Defendant’s argument in light of the guidance offered by the

CDC. According to the CDC, COVID-19, a highly contagious


                                    12
      Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 13 of 26




respiratory illness, spreads through close contact with other people and

through respiratory droplets produced when an infected person coughs

or talks.5 COVID-19 particles may “linger in the air for minutes to

hours” and may “infect people who are further than 6 feet away from

the person who is infected or after that person has left the space.” This

type of airborne transmission is more likely to occur “within enclosed

spaces that ha[ve] inadequate ventilation.” Thus, the CDC recommends

that individuals “[s]tay at least 6 feet away from others,” wear masks

when around others, wash their hands regularly, “[a]void crowded

indoor spaces and ensure indoor spaces are properly ventilated.”

     The CDC warns that “adults of any age” who have a weakened

immune system or have undergone solid organ transplant are at [an]

increased risk of severe illness.”6 The spleen is an organ that “helps




5How COVID-19 Spreads, CDC, https://www.cdc.gov/coronavirus/2019-
ncov/prevent-getting-sick/how-covid-spreads.html (last updated October
28, 2020).

6People with Certain Medical Conditions, CDC,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last updated October
6, 2020) (emphasis in original).

                                    13
          Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 14 of 26




fight infection and filters unneeded material” from the bloodstream.7

Individuals who have had their spleen removed are thus “more likely to

contract serious or life-threating infections” and may have a harder

time recovering from an illness.8

          Defendant’s spleen was removed in 1996. Mot. for Release, Ex. A;

Resp. Ex. 1, at 19. As a result of being asplenic, Defendant contends

that he is immunocompromised, as evinced by the “multiple serious

sinus infections” he suffers from each year. Mot. for Release 4.

However, the Government argues that Defendant has not established

that he suffers from a serious medical condition because there are no

records reflecting his alleged history of sinus infections. Resp. 8.

          The CDC does not expressly address the vulnerability of asplenic

individuals, although the CDC cautions that “[m]any conditions and

treatments can weaken a person’s immune system (making them




7Splenectomy, Mayo Clinic, https://www.mayoclinic.org/tests-
procedures/splenectomy/about/pac-20395066 (last updated July 14,
2020).

8   Id.

                                        14
      Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 15 of 26




‘immunocompromised.’).”9 The CDC further cautions that “[v]accines

are especially critical” for people that do not have a spleen.10

     The Court “is mindful that the rapid spread of the virus inevitably

limits that ability of science to keep pace with the immediate needs of

those immunocompromised individuals currently incarcerated.” United

States v. Arroyo, No. EP-6-CR-479-PRM-1, 2020 U.S. Dist. LEXIS

118999, at *8 (W.D. Tex. June 23, 2020). In the present case,

Defendant has offered evidence that he is immunocompromised as a

result of having had his spleen removed. See PSR ¶ 49 ([B]ecause of the

splenectomy, [Defendant] runs an increased risk of bacterial infection,

[and] needs to stay away from encapsulated illnesses.”). Hence, the

Court is of the opinion that Defendant has demonstrated that he has a

weakened immune system and is, therefore, at an increased risk for

severe illness or death if he contracts COVID-19. See id. at 9 (granting




9If You Are Immunocompromised, Protect Yourself From COVID-19,
CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/immunocompromised.html (last updated May 14, 2020)

10Asplenia and Adult Vaccination, CDC,
https://www.cdc.gov/vaccines/adults/rec-vac/health-
conditions/asplenia.html (last accessed Nov. 24, 2020)

                                     15
      Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 16 of 26




early release on the assumption that if an asplenic inmate were

immunocompromised, he would “be at a disproportionate risk of bodily

harm or death in relation to his fellow inmates.”).11

     Moreover, Defendant has shown that his ability to protect himself

from COVID-19 is substantially diminished within a correctional

facility. Defendant must share living quarters and a communal

bathroom with more than 100 other inmates. Mot. for Release 5–6. As

a result, Defendant is unable to practice social-distancing and self-

isolation, as recommended by the CDC. Additionally, the Government

does not dispute the fact that FCI Texarkana lacks an air-filtration

system that can protect immunocompromised individuals by reducing

the likelihood of airborne transmission in enclosed spaces. Thus,




11 The Government argues that Arroyo is distinguishable from the
present case because the defendant in Arroyo—unlike Defendant—had
a documented history of contracting frequent and severe infections.
Arroyo, No. EP-6-CR-479-PRM-1, 2020 U.S. Dist. LEXIS 118999, at *8.
Defendant’s failure to provide documentation establishing a history of
sinus infections does not undermine his request. The CDC suggests
that Defendant has a higher likelihood of becoming fatally ill, or dying,
if contracts COVID-19 based on his underlying health conditions.
Hence, the Court is not persuaded that Defendant’s failure to provide
documentation establishing a history of sinus infections justifies
exposing him to this risk.

                                    16
      Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 17 of 26




obliging Defendant to remain incarcerated substantially increases the

likelihood that he will contract COVID-19 and become severely ill.

     For these reasons, the Court concludes that Defendant has

demonstrated that he suffers from a serious physical condition that

substantially diminishes his ability to provide self-care within FCI

Texarkana. Accordingly, the Court concludes that Defendant has

demonstrated the existence of extraordinary and compelling reasons

that warrant consideration of a sentence-reduction in his case.

           Section 3353(a) Factors

     Before reducing an inmate’s sentence, a court must consider “the

factors set forth in section 3553(a) to the extent they are applicable.” 18

U.S.C. § 3582(c)(1)(A). “Congress has instructed sentencing courts to

impose sentences that are ‘sufficient, but not greater than necessary, to

comply with’ (among other things) certain basis objectives, including the

need for just punishment, deterrence, protection of the public, and

rehabilitation.” Holguin-Hernandez v. United States, 140 S. Ct. 762,

765–66 (2020) (quoting 18 U.S.C. § 3553(a)(2)). Having considered the

sentencing factors, the Court concludes that a sentence reduction is

appropriate in Defendant’s case.


                                    17
      Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 18 of 26




      Defendant pleaded guilty to an offense that carries a statutory

minimum sentence of five years. 18 U.S.C. § 2252(b)(2). Pursuant to

the sentencing guidelines, a sentence between 188 to 235 months was

suggested as appropriate. PSR ¶ 45. Nevertheless, the Court

determined that a sentence of 120 months was sufficient, but not

greater than necessary, to accomplish the purposes of the sentencing

statute. Statement of Reasons 3, Jan. 18, 2013, ECF No. 67.

Specifically, the Court noted that Defendant: (1) did not engage in any

predatory action, (2) did not create MISEC or participate in the

activities depicted therein, (3) did not actively distribute MISEC, (4)

cooperated with investigating agents, and (5) immediately accepted

responsibility for his actions.12




12Prior to the sentencing hearing, Defendant was released on bond. PSR
¶ 4. Defendant complied with the conditions of his bond release, except
for one minor infraction. Id. As a result, the Court’s granted Defendant’s
motion for return of cash bail. Order for Return of Cash Bail, June 15,
2013, ECF No. 6. Additionally, the Court allowed Defendant to self-
surrender and granted him sixty days from the date of his sentencing to
do so. J. Crim. Case 3. Defendant timely complied with the Court’s order
to self-surrender without incident. Reply 4.

                                    18
      Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 19 of 26




     As the Court previously determined that a term of 120 months

was appropriate, the Court now considers whether, in light of

Defendant’s post-sentencing conduct, early release is consistent with

the sentencing factors. See Pepper v. United States, 562 U.S. 476, 491

(2011) (reasoning that “evidence of post-sentencing rehabilitation may

be highly relevant to several of the § 3553(a) factors that Congress has

expressly instructed district courts to consider”).13

     Since entering custody in 2013, Defendant has not received any

disciplinary infractions. Resp. 10. To the contrary, Defendant has




13The Government contends that Pepper does not require the Court to
consider Defendant’s post-sentence conduct because Pepper only applies
when a defendant’s sentence has been vacated on appeal. Resp. 11–12.
In support of this argument, the Government cites United States v.
Harris, 643 F. App'x 340, 342 (5th Cir. 2016) (per curiam). Id. In
Harris, the Fifth Circuit held that a court is not required to consider a
defendant’s post-sentencing rehabilitation evidence on a motion brought
pursuant to § 3852. Harris, 643 F. App'x at 342. However, neither
Harris— nor Pepper— purport to prohibit consideration of a defendant’s
post-sentencing conduct on a motion brought pursuant to § 3852. See
generally id.; Pepper, 562 U.S. at 481–88. Indeed, other courts have
considered a defendant’s post-sentence conduct when assessing whether
a sentence reduction is consistent with the § 3553(a) sentencing factors.
See United States v. Rosado, No. 05-40011-FDS, 2020 U.S. Dist. LEXIS
85067, at *16 (D. Mass. May 14, 2020) (collecting cases where post-
sentence conduct has been considered on a § 3582 motion). Thus, the
Court elects to exercise its discretion in considering Defendant’s post-
sentence conduct.
                                      19
      Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 20 of 26




exhibited model inmate behavior. Defendant has abided with the rules

at FCI Texarkana while preparing himself for life outside of a

penitentiary. Mot. for Release, Ex. C at 1–7. Defendant has advanced

his education by receiving a GED, id. at 1, and a Bachelor of Arts in

business administration from Tiffin University, id. at 5. Moreover,

Defendant has completed vocational training, id. at 1, and has received

professional certifications, id. at 6, that will help him upon his release.

BOP officials who reviewed Defendant’s reentry plan on June 24, 2020

noted that Defendant “has not had any incident reports” and opined

that “[h]is progress is good.” Id. at 2.

     These facts indicate that the time Defendant has spent

incarcerated has been sufficient to promote respect for the law and to

deter Defendant from further criminal conduct. Relatedly, a modest

reduction of Defendant’s sentence will not minimize the seriousness of

his offense or otherwise frustrate the purpose of the sentencing

guidelines. Accordingly, the Court concludes that a sentence reduction

is consistent with the § 3553(a) sentencing factors.

           Danger to the Community




                                     20
      Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 21 of 26




     Pursuant to § 3553(a)(2)(C), a sentence must be sufficient “to

protect the public from further crimes of the defendant. See also

U.S.S.G. § 1B1.13(2) (requiring that court determine that an inmate “is

not a danger to the safety of any other person or to the community”

before reducing the inmate’s sentence).

     The Court first notes that Defendant did not plead guilty to a

crime of violence. Although the underlying offense involved minors,

Defendant cooperated with the investigating agents, PSR ¶¶ 23–24,

immediately confessed and expressed remorse for his actions, PSR ¶ 12,

and did not violate the conditions of his pre-trial release, PSR Ex. 4, at

5; Mot. for Release, Aff. ¶¶ 14–15.

     In addition, Defendant has not had any disciplinary incidents

since entering custody. Mot. for Release, Ex. C, at 7. To the contrary,

BOP records demonstrate that Defendant has availed himself of

educational and professional resources while serving his sentence. Id.

at 1–6. Defendant’s argument that his release will not endanger the

community is further supported by BOP’s PATTERN report. Id. at 7.




                                      21
      Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 22 of 26




     According to the PATTERN report, which assesses an inmate risk

of recidivism based on a matrix of multiple factors, Defendant is a

“minimum” risk for recidivism and a “minimum” risk for violence. Id.

     Defendant’s minimum risk level is based on the fact that

Defendant (1) has a minimal criminal history, (2) has successfully

completed vocational and educational programs, (3) has not had any

minor incidents in custody, (4) has not had any serious incidents in

custody, (5) has no history of escapes, and (6) has no history of violence.

Id. BOP’s assessment, which was performed on June 24, 2020, thus

indicates that Defendant’s release will not endanger the public.

     Moreover, the Court is not persuaded that obliging Defendant to

remain incarcerated for an additional ten months is necessary to protect

the community given that Defendant has successfully served

approximately 90% of his sentence without incident.

     The Court also considers the potential danger Defendant’s release

may pose in light of his proposed release plan. Defendant indicates that

he hopes to live in rural Utah, near his family. Mot. for Release, Aff. ¶

8. Defendant has secured an employment offer to work at Hansen

Renovations alongside his family. Id. Defendant attests that Hansen


                                    22
      Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 23 of 26




Renovations is familiar with his situation and will support Defendant’s

reintegration into society by providing whatever flexibility Defendant

requires to comply with the conditions of his release. Mot. for Release

13. Defendant further attests that his family will pay for him to receive

medical services from a family physician that is familiar with

Defendant’s history until such time as Defendant is able to obtain

insurance from his employer. Mot. for Release, Aff. ¶ 8. Finally,

Defendant maintains that he is familiar with the conditions of release

that will be imposed upon him, all of which he promises to abide by. Id.

at ¶¶ 9–13.

     Upon his release, Defendant will be required to register as a sex

offender under the Sex Offender Registration and Notification Act. J.

Crim. Case 4. Defendant will be required to “participate in a sex

offender treatment program operated by a Licensed Sex Offender

Treatment Provider (LSOTP) and/or other sex offender treatment

program approved by the probation officer.” Id. at 6. Defendant will be

prohibited from possessing or using a computer, and from associating

with any child under the age of eighteen, without first securing

approval from his probation officer. Id. In addition, Defendant will be


                                    23
      Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 24 of 26




required to abide by all “lifestyle restrictions or treatment requirements

imposed by the therapist.” Id. These restrictions are not exhaustive,

and the Court is of the opinion that further conditions can be imposed to

mitigate any additional concerns that may arise.

      For the foregoing reasons, the Court determines that a modest

reduction in Defendant’s sentence will not endanger the community.

Hence, the Court concludes that Defendant’s Motion for Release should

be granted. In light of this holding, the Court further concludes that

Defendant’s Motion for Counsel is moot and, therefore, should be

denied.

IV.   CONCLUSION

      Accordingly, IT IS ORDERED that Defendant Andrew Hansen’s

“Motion for Compassionate Release and/or to Modify Sentence Pursuant

to 18 U.S.C. § 3582(c)(1)(A)” (ECF No. 72) is GRANTED.

      IT IS FURTHER ORDERED that Defendant Andrew Hansen’s

sentence shall be reduced to a term of time served as to Count One of

the Indictment (ECF No. 10) in this case, effective the date of his

release pursuant to the conditions of this Order.




                                    24
      Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 25 of 26




     IT IS FURTHER ORDERED that Defendant Andrew Hansen

may not be released from Bureau of Prisons Custody until which time

the parties, and U.S. Probation have jointly submitted a release plan

containing proposed terms and conditions for the Court's review, and

the Court approves said release plan.

     IT IS FURTHER ORDERED that Defendant Andrew Hansen’s

release plan shall include a period of home confinement.

     IT IS FURTHER ORDERED that U.S. Probation conduct the

necessary inspections for all possible locations suitable for Defendant

Andrew Hansen’s placement upon his release. The Court ADVISES

counsels that though Defendant Andrew Hansen suggests that a

suitable placement may be near family in Utah, the Court shall require

a detailed assessment before making that determination.

     IT IS FURTHER ORDERED that the parties jointly submit the

required release plan by no later than December 17, 2020 at 5:00 p.m.

Mountain Time.

     IT IS FURTHER ORDERED that Andrew Hansen’s release date

shall be set once the Court has reviewed and approved the parties'

release plan.


                                    25
     Case 3:12-cr-00314-PRM Document 80 Filed 12/10/20 Page 26 of 26




     IT IS FINALLY ORDERED that Defendant Andrew Hansen’s

“Motion for Appointment of Counsel” (ECF No. 71) is DENIED.

     SIGNED this 10th day of December, 2020.


                           ______________________________________
                           PHILIP R. MARTINEZ
                           UNITED STATES DISTRICT JUDGE




                                   26
